       Case 1:21-mj-00533-ZMF Document 12-10 Filed 08/10/21 Page 1 of 1




August 5, 2021


Re: Samuel Lazar


Dear Sir or Madam,


My name is Nick Mantzavas and I am writing to you in reference to a case involving
Samuel Lazar.

I have known Mr. Lazar for three years I believe I am in a position to speak to Samuel’s
moral character, so I hope you will take this letter into account when making your
decision on bail.

Samuel Lazar is, in short, a good person. He has always been kind and generous with
others. Samuel has a strong sense of duty, which applies to his job, his family, and his
community. He also possesses a great deal of integrity and constantly strives to make
sure he is doing the right thing.

It must be difficult for you to make decisions like this when you do not personally know
the person standing in front of you, so I hope you will look at my letter and the countless
others you are receiving, and understand that Samuel Lazar is the kind of person
around whom people respect and admire. That has to say something, so please let that
be a factor in your decision.




Sincerely,




Nick Mantzavas
